





CITATION: Nguyet v. King, 2011
      ONCA 297



DATE:  20110413



DOCKET: C52950



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Thi Anh Ton Nguyet



Plaintiff



and



Virginia King



Defendant (Appellant)



and

Hertz
          Canada Limited

Defendant (Respondent)



Angelo G. Sciacca, for the defendant (appellant), King



Marcus A. Knapp, for the defendant (respondent), Hertz Canada
          Limited



Heard:  April 11, 2011



On appeal from the order of Justice Belobaba of the Superior
          Court of Justice dated October 18, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The motion judge appears to have assumed that it followed automatically
    from his determination that Kings insurer was obliged to respond first under
    s. 277(1.1) of the
Insurance Act
, (a finding both parties accept on
    appeal), that Kings insurer was obliged to defend on behalf of Hertz and to indemnify
    Hertz.  With respect, those issues were not before the motion judge and he
    should not have addressed them.

[2]

We have heard argument on both points.  We are satisfied that s.
    277(1.1) imposes no duty on Kings insurer to defend on behalf of Hertz.  There
    is no contractual relationship between the two parties.  Section 277(1.1)
    speaks to the priorities of payment of losses by third party plaintiffs and not
    to an obligation to defend on behalf of others.

[3]

With respect to the indemnity issue, we do not think that it can be
    resolved on this record.  The plaintiff in the underlying action may well have
    an interest in the question of indemnity and the matter should not be resolved
    in the context of a dispute between the two insurers.  The question of
    indemnity will not be addressed.  To that extent, paragraph 2 of the order
    below will be varied.

[4]

Costs to the appellant in the amount of $2,000, inclusive of
    disbursements and HST.


